The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in this application.
This application is a national stage application of Serial No. PCT/2020/035577 and is, therefore, accorded the benefit of the earlier filing date of 01 June 2020.
Applicant’s claim for domestic priority under 35 U.S.C. §119(e) is acknowledged.
Examiner acknowledges receipt of Applicant’s information disclosure statements, received 22 December 2020 and 25 February 2022, with accompanying reference copies.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, they have been taken into consideration for this Office action.
Examiner acknowledges receipt of Applicant’s formal drawings, received 22 December 2020.  These drawings are acceptable.
Claims 9 and 14 are objected to, since it appears that raking is a misspelling, which should be corrected to -- ranking --.  Claim 12 is objected to, since a (line 7, before power set points) should be deleted, because the phrase is grammatically awkward.  Appropriate correction is required in response to this Office action.
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the determining step has been presented as a mere statement of desired result, without more, which presents ambiguity with regard to the metes and bounds of the claim.  The body of the claim does not provide support for how the power set points are determined in a manner which accomplishes those power set points meeting the flexibility request.  Similarly applies to claims 12 and 16.
In claims 8 and 13, the context for detecting faults in a model is unclear, which makes the limitation vague and indefinite.
In claims 9 and 14, there is no clear and proper antecedent basis for the severity of the faults.
The remainder of the claims stand rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10, 11 and 16-20 are rejected under 35 U.S.C. §102(a)(1), as being anticipated by Wenzel et al. (US 2016/0195888; cited by Applicant).
As per claim 1, Wenzel et al. teaches the instantly claimed method for controlling power consumption (abstract; para[0003]), comprising: receiving a flexibility request from an electrical utility (para[0048-0049, 0052], curtailment signals from a grid);
discovering energy relevant devices in a building (para[0026], configured to interface with disparate subsystems; para[0032], device discovery process), the energy relevant devices including electrical loads (para[0023-0024]) and alternative energy sources (para[0022, 0049, 0055-0056, 0058, 0077]);
predicting a power requirement from an electrical utility for the loads (para[0051-0053]), the prediction taking into account available power from the alternative power sources (para[0048-0049], using locally stored energy, and deciding when to dispatch on-site generation of energy);
determining power set points for the energy relevant devices based on the prediction, the power set points meeting the flexibility request (abstract, energy use setpoint generator; para[0006-0008]; para[0048-0049], changing setpoints in response to curtailment signals); and
directing the energy relevant devices to operate at the power set points (para[0036, 0042-0043], actions/commands).  Similarly applies to claim 16.
As per claim 2, Wenzel et al. teaches the instantly claimed extracting data from the energy relevant devices, and wherein the predicting is based on the data (para[0006], measured energy use of a load; para[0051], receive inputs from other layers).  Similarly applies to claim 19.
As per claims 3 and 4, Wenzel et al. teaches the instantly claimed extracting/generating models for energy consumption or generation from/for the energy relevant devices, and wherein the predicting is based on the models (para[0039], scenarios; para[0045, 0048], control strategies; para[0048-0050, 0053], control algorithms/DR policies/DR profiles).
As per claim 5, Wenzel et al. teaches the instantly claimed optimizing the power set points for the energy relevant devices (para[0026], optimize building performance).  Similarly applies to claim 20.
As per claim 6, Wenzel et al. teaches that the instantly claimed optimizing includes computing a baseline trajectory for one or more key performance indicators for a load selected from the energy relevant devices (para[0087, 0096, 0102, 0120-0124]).
As per claim 10, Wenzel et al. teaches that the instantly claimed loads include at least one of an HVAC (heating, ventilation, and air conditioning) system, a lighting system, and a security system (para[0023-0024]).  Similarly applies to claim 17.
As per claim 11, Wenzel et al. teaches the instantly claimed alternative energy sources including at least one of a renewable energy source, a generator, and a power storage device (para[0049, 0055-0056, 0077]).  Similarly applies to claim 18.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 12-15 are rejected under 35 U.S.C. §103, as being unpatentable over Wenzel et al. (US 2016/0195888), as applied to claims 1 and 6 above, further in view of Chatzivasileiadis et al. (article cited by Applicant).
As per claim 7, although Wenzel et al. teaches Applicant’s invention, substantially as instantly claimed, Wenzel et al. does not teach that the optimizing includes the instantly claimed deriving a reduced order model for the one or more key performance indicators based on the baseline trajectory.  However,  Chatzivasileiadis et al. teaches that it was known in the power management arts to derive such a model (Section VI.A-C - generate EnergyPlus Model and convert to reduced-order model).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a model in the system of Wenzel et al., since Chatzivasileiadis et al. teaches enhanced efficiency.  Similarly applies to claim 12 (in combination with the above-noted teachings of Wenzel et al. in relation to claim 6).
As per claims 8-9, Chatzivasileiadis et al. further teaches the instantly claimed detecting faults in the reduced order model and resolving the faults according to a raking (sic) of the severity of the faults (Section XI.A - model calibration).  Similarly applies to claims 13-14.
As per claim 15, Wenzel et al. teaches that the instantly claimed loads include at least one of an HVAC (heating, ventilation, and air conditioning) system, a lighting system, and a security system (para[0023-0024]).  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
12/6/22